729 N.W.2d 849 (2007)
M. Carol RONAN and Franklin D. Ronan, Trustees of the M. Carol Ronan Trust, Plaintiffs-Appellants,
v.
William W. HOFMANN, Marla E. Hofmann, James J. Murray, Patricia C. Murray, Graham Hagey and Helen Hagey, Defendants-Appellees.
Docket No. 132962. COA No. 263106.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the October 24, 2006 judgment of the Court of Appeals is considered, *850 and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.